        . ·c/
J •..   J~                                                                                                                                                             )   ')
   AO i45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Page I ofl    ? c7-

                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                           (For Offenses Committed On or After· November 1, 1987)


                            Carlos Meneses-Ortiz                                  Case Number: 3:19-mj-22184

                                                                                  J esus M osqueda
                                                                                  Defendant's AttornE
                                                                                                                       -   ·
                                                                                                                       Fl[~,ED
   REGISTRATION NO. 8550 6298                                                                                                       -
   THE DEFENDANT:                                                                                                         MAY 3 1 2019                             .


    IZI pleaded guilty to count( s) 1 of Complaint
                                                                                                        SO .CiLrn11 U8 tJISTFllCT                COURT
    D was found guilty to count( s)                                                                       UTH!tf!N til.lil'fti 1'"''-'" ,;:;;~·: ;;~.• 1r:=.,..   ,.
                after a plea of not guilty.                                                                   ...
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        ·--                            tl~PUTY




   Title & Section                   Nature of Offense                                                                       Count Number(s)
   8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                             1

    D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




    D Count( s)          ~~~~~~~~~~~~~~~~~~
                                                                                   dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:
                                  \/
                                 ,G, TIME SERVED                            D                                                    days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                                                                      charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, May 31, 2019
                                                                                Date of Imposition of Sentence


   Received                                                                     :Micfiae(J. Seng
                     -DU~S-M~~~~~~~

                                                                                HONORABLE MICHAEL J. SENG
                                                                                UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                                    3:19-mj-22184
